DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Invention 1 and species H fig. 15 in the reply filed on 08/17/2022 is acknowledged. Claims 1-9, 12, 15-30 and 33-34 are pending in the application. Additionally claims 6-8, 16-17, 22-29 and 32 have been withdrawn for being toward to non-elected species. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear to the Examiner what applicant is referring to as structurally and compositionally. Applicants specification and drawing does not clearly outline what applicant is referring to. Claims will be examined as best understood. 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 15, 18, 19, 21, 30 and 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication US2016/0100697A1 hereinafter referred to as Prochazka in view of US Patent Publication US2009/0293198A1 hereinafter referred to as Fodge further in view of US Patent 7,832,038 hereinafter referred to as Murphy. 
Prochazka discloses a mattress assembly (see fig. 15) comprising: a mattress core 1530 having a top side, a bottom side , and a peripherally extending side disposed between said top side and said bottom side; and a detachable mattress ticking assembly 1570, 8700, 1520 for at least partially enclosing said mattress core, said detachable mattress ticking assembly comprising: a single textile or a plurality of textiles joined together. However does not disclose a detachable and reversible mattress ticking assembly defining an obverse face and a reverse face of said detachable and reversible mattress ticking assembly; and said detachable and reversible mattress ticking assembly disposable in a first orientation with said reverse face facing said mattress core and said obverse face facing outwardly defining a ticking surface; said detachable and reversible mattress ticking assembly disposable in a second orientation with said obverse face facing said mattress core and said reverse face facing outwardly defining a ticking surface; said mattress assembly satisfying the flammability standards of both 16 CFR 1632.4 and 16 CFR 1633 when tested with said detachable and reversible mattress ticking assembly disposed and secured in said first orientation; and said mattress assembly satisfying the flammability standards of both 16 CFR 1632.4 and 16 CFR 1633 when tested with said detachable and reversible mattress ticking assembly disposed and secured in said second orientation.
Fodge teaches a mattress assembly fig.1 comprising: a mattress core 30 having a top side, a bottom side , and a peripherally extending side disposed between said top side and said bottom side; and a detachable and reversible mattress ticking assembly 10, 20 for at least partially enclosing said mattress core, said detachable and reversible mattress ticking assembly comprising: a single textile or a plurality of textiles joined together defining an obverse face and a reverse face of said detachable and reversible mattress ticking assembly; and said detachable and reversible mattress ticking assembly disposable in a first orientation with said reverse face facing said mattress core and said obverse face facing outwardly defining a ticking surface; said detachable and reversible mattress ticking assembly disposable in a second orientation with said obverse face facing said mattress core and said reverse face facing outwardly defining a ticking surface. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the mattress ticking of Prochazka to be a reversible mattress ticking as taught by Fodge, for the purpose of selectively providing the mattress ticking with different desired decorative appearance or longer duration of use before washing by providing an additional clean surface. Such a modification would yield expected results. 
Murphy teaches a mattress assembly 50, 60 satisfying the flammability standards of both 16 CFR 1632.4 and 16 CFR 1633 when tested with said mattress ticking assembly 10. It would have been obvious to one of ordinary skill in the art to modify the flame retardant ticking of Prochazka to be  a fire resistant ticking with flammability standards as taught by Murphy. Such a modification would improve the fire and flame resistance of the mattress of Murphy. Such a modification would yield expected results. 
Re-Claim 2
	Prochazka as modified discloses,
wherein said detachable and reversible mattress ticking assembly provides a retail ready mattress assembly appearance to end consumers in either said first orientation or said second orientation of said detachable and reversible mattress ticking assembly.
Re-Claim 3
	Prochazka as modified discloses,
a connector 432, 34, 40 (see fig. 4) for releasably securing said detachable and reversible mattress ticking assembly to said mattress core.
Re-Claim 4
	Prochazka as modified discloses,
wherein said connector comprises a reversible zipper assembly 40 operable for releasably securing said detachable and reversible mattress ticking assembly to said mattress core in said first orientation and said second orientation.
Re-Claim 15
	Prochazka as modified discloses,
wherein said detachable and reversible mattress ticking assembly comprises at least one fire barrier layer disposed between said obverse face and said reverse face (see fig. 4 , Murphy).
Re-Claim 18
	Prochazka as modified discloses,
wherein at least a portion of said detachable and reversible mattress ticking assembly comprises a first pattern or imagery on said obverse face and a second pattern or imagery on said reverse face different from said first pattern or imagery.
Re-Claim 19
	Prochazka as modified discloses,
wherein at least a portion of said detachable and reversible mattress ticking assembly comprises a predominant color on said obverse face and a different predominant color on said reverse face. 
Re-Claim 21
	Prochazka as modified discloses,
wherein said obverse face and said reverse face of said detachable and reversible mattress ticking assembly are structurally, compositionally and visually similar to one another. 
Re-Claim 30
	Prochazka as modified discloses,
wherein said detachable and reversible mattress ticking assembly covers an entire outermost surface area of said mattress assembly.
Re-Claim 33
	Prochazka as modified discloses,
a method comprising: providing the mattress assembly of claim 1; positioning the detachable and reversible mattress ticking assembly over the mattress core in the first orientation.
Re-Claim 34
	Prochazka as modified discloses,
removing the detachable and reversible mattress ticking assembly from the mattress core; and repositioning the detachable and reversible mattress ticking assembly over the mattress core in the second orientation. 

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prochazka as modified above further in view of US Patent Publication US2011/0041253A1 hereinafter referred to as Fiebrich. Prochazka discloses the claimed apparatus however does not disclose wherein said reversible zipper assembly comprises a zipper slider head having two faces and a zipper pull on each face, or comprises a zipper slider head having two faces and a single zipper pull positionable on either of said two faces.
Fiebrich teaches a reversible zipper assembly 106 wherein said reversible zipper assembly comprises a zipper slider 106 head having two faces and a zipper pull on each face, or comprises a zipper slider 106 head having two faces and a single zipper pull positionable on either of said two faces. It would have been obvious to one of ordinary skill in the art at the time of filing to utilize a zipper slider as taught  by Fiebrich in the mattress assembly of Prochazka. Such a modification would have been obvious to try for the purpose of serving the same function to selectively open and closed the mattress ticking assembly. Such a modification would yield expected results. 

Claim(s) 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prochazka as modified above further in view of US Patent 9,986,846 hereinafter referred to as Davis. Prochazka discloses the claimed apparatus however does not disclose wherein said detachable and reversible mattress ticking assembly extends over said top side of said mattress core, and a peripheral edge of said detachable and reversible mattress ticking assembly being releasably attachable to a mattress ticking fixedly disposed along said peripherally extending side of said mattress core. 
Davis teaches a mattress ticking assembly 301, 302 wherein said detachable mattress ticking assembly extends over said top side of said mattress core, and a peripheral edge of said detachable and reversible mattress ticking assembly being releasably attachable to a mattress ticking fixedly disposed along said peripherally extending side of said mattress core. It would have been obvious to one of ordinary skill in the art at the time of filing to form the mattress ticking assembly with a clamshell configuration as taught by Davis. Such a modification would have been obvious to try for the purpose of covering the mattress using a mattress ticking assembly. Such a modification would yield expected results. 
Re-Claim 12
	Prochazka as modified above discloses,
a connector for releasably securing said detachable and reversible mattress ticking assembly to said mattress core, said connector comprising a plurality of zipper chain portions allowing operation of a zipper slider head in a first direction to secure said detachable and reversible mattress ticking assembly to said mattress assembly in said first orientation, and allowing operation of a zipper slider head in a second direction opposite said first direction to secure said detachable and reversible mattress ticking assembly to said mattress assembly in said second orientation.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Prochazka as modified above further in view of US Patent 5,414,882 hereinafter referred to as Goodale. Prochazka discloses the claimed apparatus however does not disclose wherein at least a portion of said detachable and reversible mattress ticking assembly comprises cooling properties on said obverse face and warming properties on said reserve face.
Goodale teaches a mattress ticking assembly 10 wherein at least a portion of said detachable and reversible mattress ticking assembly comprises cooling properties 41 on said obverse face and warming properties 38 on said reserve face. It would have been obvious to one of ordinary skill in the art at the time of filing to modify the mattress ticking assembly of Prochazka to have cooling and warming reversable properties. Such a modification would allow for optimum comfort to the user during the winter and summer seasons. Such a modification would yield expected results. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See notice of references cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072. The examiner can normally be reached M-Th 10AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
10/12/2022